Citation Nr: 0000156	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1995, a statement of the case was issued in 
November 1995, and a substantive appeal was received in May 
of 1996.  An RO hearing was conducted in October 1996.  The 
Board also notes that the veteran was scheduled for a Board 
hearing in Washington, D.C. in September 1999, but he failed 
to appear.

In December 1989, the Board upheld a VA administrative 
determination that left leg injuries suffered by the veteran 
in a June 1962 accident were not incurred in line of duty and 
were the result of the veteran's own willful misconduct.  Of 
record is a June 1993 rating decision which found no new and 
material evidence to reopen his left leg injury claim.  A 
statement of the case (which does not refer to or list a 
notice of disagreement under a summary of evidence and 
adjudicative actions) was issued, and the veteran responded 
to the statement of the case.  However, although statements 
by both the veteran and the RO refer to the determination 
regarding willful misconduct in the context of the current 
bilateral knee and eye disability issues, the record does not 
show any further action with regard to what may have been the 
veteran's attempt to reopen or otherwise prevail on the 
question of whether willful misconduct was involved in the 
June 1962 accident.  The Board is thus unable to find that 
any willful misconduct issue is properly in appellate status 
at this time.  This matter is hereby referred to the RO for 
clarification and any necessary action. 


FINDINGS OF FACT

1.  By rating decision in May 1988, entitlement to service 
connection for eye disability was denied; the veteran was 
notified of that determination and of his appellate rights, 
but he did not initiate an appeal. 

2.  By rating decision in October 1990, entitlement to 
service connection for arthritis of the knees was denied, and 
it was also determined that no new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for eye disability; the veteran was 
notified of that determination and of his appellate rights, 
but he did not initiate an appeal.

3.  Evidence pertinent to the veteran's bilateral knee 
disability claim which has been received since the October 
1990 rating decision is essentially cumulative of evidence 
already of record and is not, by itself or in connection with 
evidence previously of record, so significant that it must be 
considered to fairly decide the merits of the claim.

4.  Evidence pertinent to the veteran's eye disability claim 
which has been received since the October 1990 rating 
decision is essentially cumulative of evidence already of 
record and is not, by itself or in connection with evidence 
previously of record, so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision which denied entitlement 
to service connection for arthritis of the knees and for an 
eye disability is the most recent final determination as to 
both issues.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence pertinent to the veteran's bilateral knee 
disability claim which has been received since the October 
1990 rating decision is not new and material, and the 
veteran's claim of entitlement to service connection for 
bilateral knee disability has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3. Evidence pertinent to the veteran's eye disability claim 
which has been received since the October 1990 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for eye disability has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As noted in the introduction, a VA Administrative decision in 
June 1973 held that a left leg injury sustained when the 
veteran was hit by a car while in service in June 1962, was 
not incurred in the line of duty, and was the result of the 
veteran's own willful misconduct.  The veteran subsequently 
appealed this decision, and the Board upheld this 
determination in a December 1989 decision.  It appears that 
with regard to the bilateral knee and eye disability issues, 
certain contentions have been advanced with regard to 
inservice injuries other than any related to the June 1962 
accident.  As noted in the introduction, the issue regarding 
whether injuries suffered in the June 1962 accident were in 
line of duty and not due to the veteran's willful misconduct 
is not properly before the Board at this time.  Accordingly, 
the following decision of the Board is limited to 
consideration of whether bilateral knee and eye disabilities 
are related to service on a basis other than due to the June 
1962 accident.  

As hereinafter more particularly discussed, both issues in 
the present case as the subject of prior rating decisions 
from which timely appeals were not initiated.  See 38 
U.S.C.A. § 7105.  However, claims which are the subject of 
prior final decisions may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  In this regard, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

II.  Bilateral Knee Disability.

A claim by the veteran for entitlement to service connection 
for arthritis of the knees was denied by rating decision in 
October 1990.  The veteran was notified of that determination 
and apprised of appellate rights and procedures, but he did 
not initiate an appeal.  Accordingly, the October 1990 rating 
decision became final.  38 U.S.C.A. § 7105(c).  In December 
1994, the veteran attempted to reopen his claim for bilateral 
knee condition.  By a rating decision dated June 1995, the RO 
determined that new and material evidence had not been 
presented or secured and that the veteran's claim had 
therefore not been reopened.  The present appeal ensued.

The veteran essentially contends that his present knee 
condition was caused by participation in exercises where he 
was on his knees removing land mines and also due to an 
incidence when he walked into a parked bulldozer.  At the 
time of the October 1990 rating decision, the evidence 
included, in part:  the veteran's service medical records 
(which documented a September 1961 injury to the right knee 
when he ran against a bulldozer suffering a contusion); a 
report of magnetic resonance imaging (MRI) of left knee dated 
March 1990; statement from J.F. Waters, M.D. (documenting 
advanced degenerative arthritis of bot knees); certificate of 
total and permanent disability from R.T. Salzman, M.D.; 
letter to congressman by veteran's wife dated March 1990.  
Based on this evidence, the RO essentially determined that 
there was no basis for relating the veteran's arthritis of 
the knees to his military service.

The evidence received subsequent to the October 1990 rating 
decision includes, in part:  medical reports from Dr. Salzman 
from February 1960 to January 1964, Dr. Sandrow from February 
1990 to October 1993, Dr. Waters from January 1990 to 
February 1990, Dr. Levitt from April 1990 to July 1994, Dr. 
Keyes from February 1990 to October 1994, Dr. Lazzarin from 
July 1994 to August 1994; VA examinations dated November 
1996; VA outpatient treatment reports from October 1994 to 
February 1995; testimony from a personal hearing conducted in 
October 1996; General Medical Evaluation/Authorization Form 
dated October 1994 from Arizona Department of Economic 
Security.

With regard to the newly received items of evidence, while 
not of record in 1990, are nevertheless not new and material 
since they essentially confirm what was already known in 
1990; that is, that the veteran suffers from a bilateral knee 
condition.  The veteran asserted during his October 1996 RO 
hearing that his present knee condition was caused by 
participating in exercises, while assigned to construction 
engineers, where he was on his knees removing land mines, and 
due to an incident in which he walked into a parked 
bulldozer.  Although the bulldozer incident was noted on 
service medical records as causing abrasions to the right 
knee and left ear, this incident was known at the time of the 
October 1990 rating decision.  There is no new evidence 
suggesting any link between any of the claimed inservice 
injuries and the development of arthritis of the knees many 
years after service. 

In sum, what is lacking to reopen the veteran's claim is 
evidence (not before the RO in October 1990) which shows that 
a bilateral knee disability (to include arthritis) was either 
manifested during service, manifested within one year of 
discharge from service, or is otherwise related to service 
(excluding the 1962 automobile accident which was found not 
to have occurred in the line of duty.)  Although the veteran 
now asserts that the current disorder is also due to other 
incidents while in service, the veteran has presented no new 
evidence other than his own testimony and written statements 
regarding these assertions.  38 U.S.C.A. § 3.156(a); Hodge, 
supra.  

III.  Eye Disability.

A claim by the veteran for entitlement to service connection 
for an eye condition was denied by rating decision in May 
1988.  The veteran did not initiate an appeal, and the May 
1988 decision became final.  38 U.S.C.A. § 7105(c).  The 
veteran later requested that his claim be reopened, and by 
rating decision in October 1990, it was determined that no 
new and material evidence had been received.  The veteran did 
not initiate an appeal from the October 1990 rating decision, 
and it too became final.  38 U.S.C.A. § 7105(c).  In July 
1993, the veteran attempted to reopen his claim for eye 
disability (claimed as blindness due to a head injury).  By a 
rating decision dated June 1995, the RO determined that new 
and material evidence had not been presented or secured and 
that the veteran's claim had therefore not been reopened.  
The present appeal ensued.

The veteran essentially contends that his head injury and 
resulting blindness was caused by an injury due to an 
incident in which he walked into a parked bulldozer.  At the 
time of the October 1990 rating decision, the evidence 
included, in part: the veteran's service medical records; 
statement from J.H. Cook, M.D; statement from J.F. Waters, 
M.D.; certificate of total and permanent disability from R.T. 
Salzman, M.D.; letter to congressman by veteran's wife dated 
March 1990.  Based on this evidence, the RO determined that 
no new and material evidence had been received to reopen the 
eye disability claim.  The RO noted that there was no 
evidence to suggest that the veterans' blindness had been 
caused by any incident of military service.

The evidence received by the RO subsequent to the October 
1990 rating decision includes, in part:  medical reports from 
Dr. Salzman from February 1960 to January 1964, Dr. Waters 
from January 1990 to February 1990, Dr. Levitt from April 
1990 to July 1994, Dr. Keyes from February 1990 to October 
1994; VA examinations dated November 1996; VA outpatient 
treatment reports from October 1994 to February 1995; 
testimony from a personal hearing conducted in October 1996; 
General Medical Evaluation/Authorization Form dated October 
1994 from Arizona Department of Economic Security; records 
dated October 1989 from Bascom-Palmer Eye Institute in Miami, 
Florida; private medical report from Dr. Howard B. Purcell 
dated May 1989.

These items of evidence, while not of record in 1990, are 
also not new and material since they essentially confirm what 
was already known in 1990; that is, that the veteran suffers 
from blindness of unknown etiology.  Again, what is lacking 
to reopen the veteran's claim is evidence (not before the RO 
in October 1990) which shows that the veteran's current 
blindness is related to service or to an injury during 
service.  Service medical records which document contusions 
to the right knee and left side of the head in the 1961 
bulldozer incident were already of record in October 1990, 
and nothing received since October 1990 tends to show any 
relationship between the 1961 accident and the veteran's 
current blindness.  In fact, some of the newly received 
medical evidence refers to head trauma sometime in the 1980's 
with gradual loss of vision due to retinopathy.  

IV.  Conclusion

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material evidence determination.  See generally Barnett 
v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  Since (for the reasons outlined in this decision) the 
Board is unable to find that new and material evidence has 
been received, no purpose would be served by remanding the 
case to the RO for a preliminary finding on the new and 
material evidence question.  Further, as the veteran's 
representative has been afforded the opportunity to present 
argument subsequent to the Hodge decision, the Board finds 
that there is no prejudice to the veteran by its rendering of 
this decision without preliminary consideration by the RO. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disabilities.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

